Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11/04/2021 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5, line 2, recites "on the order or 1800 Kelvin", with “or” interpreted as a typographical error intended to be ‘of’.  However, the term “on the order of” is a subjective and relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “on the order of 1800 Kelvin” refer to about 1800K, the same order of magnitude as 1800K, or some broader (unspecified) range around 1800K?  For the purpose of examination, claim 5, line 2, reads on "of about 1800 Kelvin".
  Claim 5, line 3, recites "on the order of 2700 Kelvin".  However, the term “on the order of” is a subjective and relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does “on the order of 2700 
Claim 6, line 2, recites "a portion of a lamp".  It is unclear whether this lamp is the previously recited warming lamp from parent claim 3, a previously recited fusing lamp from parent claim 3, or a separate, newly recited lamp.  Therefore, the claim is indefinite.  For the purpose of examination, claim 6, line 2, reads on "a portion of one or more fusing lamps or the warming lamp".  
Claim 6, line 3, recites "positioned outside of a lamp".  It is unclear whether this lamp is the previously recited warming lamp from parent claim 3, a previously recited fusing lamp from parent claim 3, the lamp recited on line 2 of claim 6, or a separate, newly recited lamp.  Therefore, the claim is indefinite.  For the purpose of examination, claim 6, line 3, reads on "positioned outside of one or more fusing lamps or the warming lamp ".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gothait (US PG Pub 2016/0243619).
Regarding claim 1, Gothait teaches a fusing module (Fig. 3B and other citations below) for use in a 3D printing system (abstract, Fig. 3A) comprising: 
a thermic source (radiation source 308 in Fig. 3B) to emit light rays for heating a target zone (para. 0164); 

an absorber (“lamp housing 332….covered with an insulation material” per para. 0181) positioned above the thermic source (absorber material on top side of lamp housing 332 is above the thermic source as shown in Fig. 3B) to absorb light rays that reflect off of the target zone (the insulation material of the envelope implicitly absorbs at least a portion of the 3% infrared light not reflected by reflector 334 per Fig. 3B, since it is a thermal insulator).  
Regarding claim 2, Gothait teaches the absorber is also positioned along a first portion of a side wall of the fusing module (absorber is positioned along an outer portion of a side wall of the fusing module as shown in Fig. 3B), and wherein a second portion of the side wall comprises a side wall reflector (inner portion of the side wall includes aluminum reflector 334 as shown in Fig. 3B) to reflect light rays from the thermic source toward the target zone (as implicitly shown in Fig. 3B).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gothait, as applied to claim 1 above, in view of Comas (WO 2017/196339, previously made of record on the IDS filed 07/12/2021).
Regarding claim 3, Gothait does not explicitly teach that thermic source 308 comprises a warming lamp and multiple fusing lamps.
However, Gothait teaches that the fusing module may comprise a warming lamp (warming lamp 230 in Fig. 2B and para. 0159) and multiple fusing energy sources (lamp 308A may perform a fusing function per para. 0173 and the module has another fusing energy source of an IR radiation type may be inside printing head 314 per para. 0168).  Furthermore, Gothait teaches that lamp 308A may perform operations selected from (para. 0169) warming (paras. 0170 or 0174, 0190-0191 describe warming operations) and/or fusing (paras. 0173 and 0193).
Comas teaches that a fusing module for a 3D printing system can utilize thermic sources integrating multiple lamps within a single source housing (lamps 342-1, 342-2 within thermic source 340-1 as shown in Fig. 3 and described in para. 0028).
The courts have held that making an integral part from separate parts is obvious to one of ordinary skill in the art absent an unexpected result from the integration.  See MPEP § 2144.04.V.C and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  
Thus, in view of the teachings of Gothait and Comas and the preceding consideration from MPEP § 2144.04.V.C, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Gothait’s thermic source to integrally comprise a warming lamp and multiple fusing lamps.  One of ordinary skill in the art would have been motivated to make such a modification to predictably increase the total thermic energy available for the target zone and/or to make the fusing module a more compact, integrated device and/or to allow for convenient positioning of each of the lamps included in the thermic source with a single positioner.
Regarding claim 4, Gothait teaches the warming lamp and the fusing lamps may comprise quartz (quartz window 336 per para. 0181) halogen lamps (paras. 0159, 0186).  
Regarding claim 6, Gothait teaches the reflector comprises a reflector selected from a reflective coating that coats a portion of a portion of one or more fusing lamps or the warming lamp (as shown in Fig. 3B and per para. 0181).
Regarding claim 9, Gothait does not explicitly teach the module comprises a bi-directional scanning module to scan back and forth over the target zone, but does teach that relative bi-directional scanning motion can be provided for the object and tray relative to the printing elements which includes the fusing module (Fig. 4A and para. 0156).
However, Comas teaches a fusing module for a 3D printing system comprising a bi-directional scanning module (336 IN Fig. 3 and para. 0028) to scan back and forth over the target zone (para. 0029).
In view of Comas’ teachings, it would have been obvious to one of ordinary skill in the art to utilize a scanning module like the one taught by Comas with Gothait’s fusing module to predictably provide the functionality for bi-directional relative scanning motion for the object relative to the fusing module and thereby enable selective and/or uniform application of heat across different locations in the target zone.
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gothait in view of Comas, as applied to claims 3-4 above, further in view of Forsthoevel (US PG Pub 2010/0295217).
Regarding claim 5, Gothait and Comas do not explicitly teach these features.
However, Forsthoevel teaches a forming apparatus having a thermic source for heating a target zone, wherein the color temperature of the lamps in the thermic source can be varied from lower to higher values to provide the effect of shifting the emission intensity maximum and/or provide various other advantages if desired (para. 0044).  More specifically, Forsthoevel teaches that operating the lamp at a lower color temperature value provides the advantage of lower cost heating (para. 0045), and that operating the lamp at a higher color temperature value provides deeper penetration of the heating radiation into the material being heated (para. 0046).  Furthermore, Forsthoevel also teaches that multiple lamps operating a different color temperatures can be combined in the thermic source to combine these effects and advantages. 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.  Thus, in view of Forsthoevel’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to operate Gothait’s warming and fusing lamps at the recited values of color temperature to predictably optimize the fusing process for particular build material(s) and its associated costs and/or to obtain the effects and advantages cited above. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gothait in view of Comas, as applied to claim 3 above, further in view of Gunther (US PG Pub 2020/0130263).
Regarding claim 7, Gothait and Comas do not explicitly teach these features.
However, Gunther teaches a fusing module for 3D printing comprising a borosilicate filter (paras. 0095, 0151) positioned between the fusing lamps and the target zone to filter wavelengths from light rays directed to strike build material within the target zone (paras. 0103, 0151).
Gunther teaches that the use of this type of filter removes the undesirable part of the long-wave IR spectrum from the light irradiating the target zone (paras 0103, 0151) and/or provides improved precision for heating only the printed material in the target zone to a temperature between the melting and recrystallization temperatures, thereby providing improved quality for the printed part (para. 0146).
  In view of Gunther’s teachings, it would have been obvious to one of ordinary skill in the art to add a borosilicate feature to the apparatus of Gothait as modified by Comas to predictably obtain the benefits taught by Gunther and cited above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gothait, as applied to claim 1 above, in view of Hanlet (US Patent 4,554,908).
Regarding claim 8, Gothait does not explicitly teach this feature.
However, it is well known in the prior art that electrodeposited chromium-based black material is well-suited as an IR absorber (see, for example, Hanlet col. 1, lines 51-60).

In view of Hanlet’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to select a chromium-based black material for Gothait’s absorber to predictably obtain an absorber with good IR absorbance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.